Butler, J.
It appears from the finding of the auditors that the lands of the plaintiffs were included in an extension of the limits of the city of Hartford, by a new or amended charter, granted by the General Assembly in 1859. It does not expressly appear at whose instance the extension was made, but, as it was a provision of a new charter then granted, it is to be presumed that it was at the request of the city. It also appears expressly and by implication, that in fixing the new and extended lines of the city, vacant and farm lands were included, and that the General Assembly found that such lands would not be materially benefited by the extension, and judged it equitable and just that they should be exempted from full city taxation, until otherwise appropriated. And irrespective of the presumed finding of the legislature on the facts found by the auditors, the justice and equity of the exemption are apparent. The maintenance of a city watch and police, and of a fire and other departments, the grading, paving and lighting of the streets, and the exercise of the various other powers and privileges granted by the charter, necessarily require a heavy taxation ; and the benefits which they confer enure mainly to those who own property situated in the older and densely populated parts of the city, occupied for residences or business purposes, and not immediately or to any material extent to those who live on the confines of the city and are owners of the kind of property exempted by the act.
These are the principal facts of the case.; and we know of *357no principle of law which requires us to apply or would justify us in applying to the act, any strict and rigid rule of construction which would tend to deprive the plaintiffs of the equity which the General Assembly recognized and intended to protect, and to which the city assented by the acceptance of the charter.
The case is not like the class of cases cited at the bar and relied upon by the defendants. Those cases, with an exception or two which are somewhat but not authoritatively analogous to this, involved general exemptions from all those public taxes which, as a common and necessary burden, should be imposed upon all; exemptions which were mere gratuities, and unjustifiable except upon the ground that they were intended to promote specially some public and beneficent object; and which ought therefore to be subjected to a strict construction, and carefully confined within the limits and to the purpose intended. But this case is one of special and limited exemption from taxation by a particular local corporation, which sought by legislative aid to extend its limits, and embrace persons with their property, who, for aught that appears, were averse to the extension, and who but for the exemption would immediately become liable to a full proportionate share of corporate taxation, without a common or equivalent interest in the benefits procured by it. And it is simply an equitable provision in a solicited and accepted legislative grant, required and inserted for the protection of those who would otherwise be injuriously and unjustly affected by it.
Construing the provision in question then by the ordinary rule recognized by this court — “ according to the apparent intention of the legislature which enacted it, gathered from the language used in connection with the subject and purpose of the law,” — we have no difficulty in determining that the General Assembly intended to exempt lands situate and used like the fifth, sixth, seventh and eighth tracts of the plaintiffs ; and that the special facts found by the auditors are not inconsistent with their general conclusion.
Nor should we come to a different result if we attempted to *358apply the strict rule of construction contended for by the defendants. That rule like all others must yield to the clear intention of the legislature sufficiently expressed; and the import of the language here is too clear to admit of the criticism or construction claimed, whether regarded by itself or in connection with the subject and purpose of the law.
It is the principal purpose of farming to raise farm crops; and land that is used or occupied for, or appropriated to, no other practical purpose than to raise farm crops upon it', is exclusively used for a farming purpose ; and it is not easy to conceive of any other language or terms which the General Assembly could have employed, more appropriate to express an intention to exempt lands which were not in practical use for building or other business purposes, and were in practical use for a farming purpose. Nor is there any thing in the purpose and object of the act which can qualify the plain import of the language. The object of the statute was to include within the territorial limits of the city a large additional tract of land. When so included it would be immediately subject to corporate taxation, but would not all be materially benefited by the corporate government and privileges. It was the purpose of the exemption to relieve it, to the extent which it would not be benefited, from the burden which had no equivalent. What laud was it that in the exercise of common sense we must suppose the General Assembly found ought to be thus equitably exempted ? Not that which was occupied by buildings and for places of residence, for to some extent the owners and occupants would doubtless be benefited. Nor land which was occupied for business purposes, for it may well have been assumed that such business would partake in some material degree of the benefits and enjoy the protection afforded to the business interests of the city ; and it obviously was not practicable to measure the degree of protection afforded to buildings or business, and discriminate by a sliding scale in favor of those who lived at a distance from the center and against those who lived nearer to it.
But land which was vacant, and furnished- no income, could derive no material practical protection or benefit from the ex*359tension of the jurisdiction of the city over it. And so of land which was used for no practical purpose except to raise farm crops, and from which no income was derived except the income derived from such practical use.
It is claimed that the tracts mentioned, though used for farming purposes, were not so used “ exclusively,” for that the special facts found by the auditors show that they were all one tract originally; that the plaintiffs separated them by streets in order to sell them for building lots, and that they were liolden by them for that purpose at prices largely exceeding their value for farming purposes; and that, by the rule of strict construction deducible from the authorities cited, they were available and held for another purpose than farming, and therefore not within the exemption. But we think it would require something more than a strict construction of the law, and indeed a strained and unauthorized construction of it, to sustain the claim of the defendants. Lands must be holden by the owner — they may or may not be used. The intention or expectation with which a man holds lands, is something invisible, an idea or contemplation of the mind, and can not qualify the holding so as to constitute it in any sense a use. A man may hold land for present or future sale for building purposes which is vacant; or while practically the “ use and occupation ” are enjoyed by himself or a tenant or a squatter; and for farming, or other purposes. The General Assembly who enacted the law were practical men and intended to make a practical and practicable law, and they did not regard the speculative value, but the practical use, and the practical benefit which would accrue to that use, and, as sensible men, they knew that the land would not be worth any more to raise farm crops upon or be benefited for that purpose. The practical use of land is something which can be known and made a safe rule of taxation or exemption. It always has been and will be regarded in assessing property, and until recently was a basis of discrimination in general taxation. But mere purpose, qualifying the holding of lands by the owner, can furnish no practical or practicable guide or rule for either. That purpose can never be known or proved with certainty. *360Men may contemplate it, and one man may publish it by language, another by conduct; others may contemplate but conceal it, and all may change or deny it.
Nor does it appear that the speculative value of the lands accrued from any prospective extension of the city limits, or that the General Assembly thought or had any reason to think that the speculative value would be increased by it. We do not think therefore that the Assembly, with the object and purpose which they had in view, could have intended any other rule of exemption than that which the language which they used in its plain and popular meaning imports, the observable, practical and beneficial use of the land, irrespective of the fact that it was or might be holden also for present or future sale for building purposes.
And we are of opinion also that the tax imposed in part for the purpose of paying interest on the water bonds was contrary to a provision of the charter and illegal. It is of. no importance that it does not appear that it was actually expended for that purpose. The objection roaches to the imposition of the tax, and that being illegal the defendants can not retain it.
We therefore advise the superior court to render judgment for the plaintiffs to recover of the defendants the sums of $385.20, and $20.68, amounting in the whole to the sum of $105.88, with interest from September 1st, 1862.
In this opinion the other judges concurred.